Case: 21-10473     Document: 00516250992         Page: 1     Date Filed: 03/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 23, 2022
                                  No. 21-10473
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Natashi Marie Milton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:20-CR-339-14


   Before Davis, Jones and Elrod, Circuit Judges.
   Per Curiam:*
          Natashi Marie Milton pleaded guilty to one count of conspiracy to
   possess with intent to distribute methamphetamine in violation of 21 U.S.C.
   §§ 846, 841(a)(1) and (b)(1)(C). The district court sentenced her within the
   advisory guidelines range to 87 months in prison and three years of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10473      Document: 00516250992           Page: 2    Date Filed: 03/23/2022




                                     No. 21-10473


   supervised release.     On appeal, Milton argues that her sentence is
   substantively unreasonable because the district court erred in balancing the
   factors set forth in 18 U.S.C. § 3553(a) and in its consideration of her criminal
   history and arrests.
          Although Milton did not object to the substantive reasonableness of
   her sentence, she arguably sought a sentence lower than the one ultimately
   imposed. Erring on the side of caution, we analyze Milton’s substantive
   reasonableness claim as though error was preserved. See Holguin-Hernandez
   v. United States, 140 S. Ct. 762, 764-67 (2020), on remand, 955 F.3d 519, 520
   n.1 (5th Cir. 2020).
          We review the substantive reasonableness of a sentence under a
   deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38,
   46-47, 49-51 (2007). Sentences within the properly calculated advisory
   guidelines range, as here, are presumed to be substantively reasonable.
   United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006). This presumption
   “is rebutted only upon a showing that the sentence does not account for a
   factor that should receive significant weight, it gives significant weight to an
   irrelevant or improper factor, or it represents a clear error of judgment in
   balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
   Cir. 2009).
          Milton has failed to rebut the presumption of reasonableness afforded
   to her within-guidelines sentence.         The district court reviewed and
   considered the facts set forth in the record, the arguments of the parties, and
   Milton’s allocution. The court stated that it considered the § 3553(a) factors.
   Milton fails to show that her sentence gives significant weight to an irrelevant
   or improper factor, represents a clear error of judgment in balancing
   sentencing factors, or otherwise constitutes an abuse of discretion. See id.
          The district court’s judgment is AFFIRMED.




                                          2